Exhibit 10(a)14
 
TERMINATION
OF
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT


WHEREAS, The Southern Company, Southern Company Services, Inc. and Thomas A.
Fanning (hereinafter collectively referred to as the “Parties”) made and entered
into an Amended and Restated Change in Control Agreement (“Agreement”) effective
on December 31, 2008, to provide certain benefits to Mr. Fanning in the event of
termination following a change in control as contemplated therein; and


WHEREAS, the Agreement may be amended or terminated by the Parties in accordance
with the requirements of Section 5.5 of the Agreement; and


WHEREAS, the Parties desire to terminate the Agreement effective as of February
22, 2011 (the “Termination Effective Date”).


NOW, THEREFORE, the Agreement is hereby terminated as of the Termination
Effective Date.


IN WITNESS WHEREOF, this Termination of the Agreement has been executed on this
22nd day of February, 2011, by the Parties.


THE SOUTHERN COMPANY




By:  /s/Patricia L. Roberts


Its:  Assistant Secretary                         




SOUTHERN COMPANY SERVICES, INC.




By:  /s/Patricia L. Roberts                           
 
 
                                                                               Its: 
Vice President

 


THOMAS A. FANNING


                         /s/Thomas A. Fanning








 
 

--------------------------------------------------------------------------------

 
